It appearing to the court that a petition for habeas corpus was filed in the above styled and entitled cause wherein petitioner sought reduction of bail in a case pending in the district court of Oklahoma county; that a hearing was had on said petition and the response thereto on December 8, 1948, at which *Page 258 
time oral evidence was heard by the court. After said hearing, the case was taken under advisement. The court has now been advised that the matter pending in the district court of Oklahoma county has been fully settled, and defendant has been discharged and is not in custody at this time.
It is therefore ordered that the petition for habeas corpus be and the same is dismissed.